WRIT GRANTEDRelator, Joseph Scott, filed the instant application for a writ of mandamus which seeks to compel the district court to rule upon his "Motion For Excessive Sentence." This Court, in State v. Scott , 18-451 (La. App. 5 Cir. 8/15/18), --- So.3d ----, 2018 WL 3909659, (unpublished writ), previously granted relator's application for the limited purpose of transferring two separate motions, including his "Motion For Excessive Sentence," to the district court for filing and review.The official record in this case shows that the trial court considered and denied relator's "Motion to Review an Illegal Multiple Offender Bill Sentence" in an order dated August 27, 2018. We note, however, that the official record does not show a ruling on relator's "Motion For Excessive Sentence."Accordingly, relator's writ of mandamus is granted. Within 15 days, if it has not *500already done so, the trial court is ordered to rule upon relator's "Motion For Excessive Sentence" which was filed in connection with this Court's prior disposition in writ 18-KH-451. A copy of the trial court's ruling on relator's motion shall be forwarded expeditiously to relator and to the Louisiana Fifth Circuit Court of Appeal's Clerk of Court.